Case 8:14-cv-01664-JVS-DFM Document 427 Filed 08/19/19 Page 1 of 1 Page ID #:20460

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          SACV 14-1664 JVS (DFMx)                                               Date     August 19, 2019

 Title             Trendsettah USA, Inc. et al. v. Swisher International Inc.


 Present: The                    James V. Selna, U.S. District Court Judge
 Honorable
                         Lisa Bredahl                                                  Not Present
                         Deputy Clerk                                                 Court Reporter
                Attorneys Present for Plaintiffs:                     Attorneys Present for Defendants:
                          Not Present                                                  Not Present

 Proceedings:           (IN CHAMBERS) Order Setting Status Conference


                            Minute Order Setting Scheduling Conference

            The Court sets a scheduling conference for Monday, September 23, 2019 at
11:00 a.m. The parties shall submit a joint report seven days in advance which should
address:

                    • New trial and pretrial conference dates.

                    • What additional fact discovery do the parties wish to undertake.

                    • What additional or revised expert reports do the parties desire to submit,
                    including discovery requirements.

                    • Date for a further settlement conference.

                    • Any other matters the parties wish to address at the conference.



                                                                                                          :      0

                                                               Initials of Preparer         lmb




CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                         Page 1 of 1
